Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-21-00226-CV

        VALERO DEVELOPMENT CORPORATION and Imelda FERNANDEZ,
                            Appellants

                                              v.

                                    CITY OF LAREDO,
                                         Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2020-CVK-000828-D3
                      Honorable Elma T. Salinas Ender, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s memorandum opinion of this date, the order of the trial
court granting the City of Laredo’s plea to the jurisdiction is AFFIRMED. It is ORDERED that
costs be assessed against the Valero Development Corporation and Imelda Fernandez.

       SIGNED November 30, 2022.


                                               _____________________________
                                               Irene Rios, Justice